Title: To Thomas Jefferson from Albert Gallatin, 16 January 1809
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Jany. 16th 1809
                  
                  I do not perceive that any alteration is necessary in the enclosed. But I think that it would be extremely invidious not to extend it to all the Governors. 
                  Respectfully Your obedt. Sevt.
                  
                     Albert Gallatin 
                     
                  
                  
                     From a conviction that it was to extend to all, I had so informed all the collectors in my circular of Saturday.
                  
               